                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF SOUTH DAKOTA
                                       SOUTHERN DIVISION



 ZACHARIAH ADAM JINDRA,                                               4:21-CV-04113-RAL                 i


                         Petitioner,

                                                            OPINION AND ORDER DISMISSING
         vs.                                                      PETITIONER'S PETITION


 FPC YANKTON,WARDEN,

                         Respondent.


        On June 24,2021,Zachariah Adam Jindra, an inmate at the Yankton Federal Prison

Camp in Yankton, South Dakota,filed a petition for writ of habeas eorpus under 28 U.S.C.

§ 2241. Doe. I. Jindra moves for leave to proeeed in forma pauperis but paid the full filing fee on

July 2, 2021. Doe. 2.

        Generally, a distriet eourt sereens petitions and dismisses the petition when it "plainly

appears from the petition ... that the petitioner is not entitled to relief in the distriet eourt[.]"

Rule 4 ofthe Rules Governing Seetion 2254 Cases; see Rtile 1(b) ofthe Rules Goveming

Section 2254 Cases (extending the screening rule to petitions filed under § 2241). A post-

eonvietion motion such as this one that attacks the execution of a sentence and not the legality of

the sentence must be brought in a petition pursuant to 28 U.S.C. § 2241 in the distriet where the

defendant is ineareerated.      28 U.S.C. §§ 2241,2255; Rumsfeld v. Padilla. 542 U.S. 426,442

(2004). Jindra brought his petition in the correct district in that he is imprisoned in Yankton,

South Dakota. Doc. 1 at 1.


        Jindra asks this Court to redeem his earned time credits under the First Step Act(FSA).

Doe. 1 at 6, 8. Under the FSA,time credits may be earned by eligible prisoners who sueeessfully
complete "evidence-based recidivism reduction programming" or "productive activities." 18

U.S.C. § 3632(d)(4)(A). The Bureau of Prisons(BOP)has a phase-in period until January 15,

2022, to provide evidence-based recidivism programs and productive activities to all prisoners.

Id. § 3621(h)(2)(emphasis added). In Holt v. Warden, this Court held that it cannot force the

BOP to apply earned time credits toward prerelease custody before January 15, 2022. 2021 WL

1925503, at *5-6(D.S.D. May 13, 2021). Thus, an inmate that seeks to have the Court compel

the BOP to apply the credits before January 15, 2022, does not have standing and his/her petition

must be dismissed for lack ofsubject matter jurisdiction. See id. Here, Jindra seeks to have the

Court order the BOP to apply his earned time credits. Doc. 1 at 6,8. At this time, the Court

cannot compel the BOP to apply eamed time credits. Jindra's petition is dismissed for lack of

subject matter jurisdiction.

        Therefore, it is hereby

        ORDERED that Jindra's motion for leave to proceed in forma pauperis. Doc. 2, is denied

as moot. It is finally

        ORDERED that Jindra's petition is dismissed for lack of subject matter jurisdiction.

        DATED July             2021.

                                             BY THE COURT:




                                             ROBERTO A. LANGE
                                             CHIEF JUDGE
